Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Unimedical, HIROE et al.(JP JP 2009185022 A; 8/20/2009), Tanner et al.(USPN 6340473; 01/22/2002), Haug et al.(USAN 20110045067; 2/24/2011) and Liu et al.(US 20100087520; 4/8/2010). HIROE et al. teach an enteric softgel capsule (gelatin-based soft capsule: second page, fourteenth paragraph) comprising: (a) a fill material and (b) an enteric shell composition, wherein the fill material comprises at least one pharmaceutically active ingredient, i.e., enteric-sustained release soft capsule is filled with pharmaceutically active ingredients; third page, seventh paragraph; fourth page, fifth paragraph wherein the enteric shell composition comprises about 2 % w/w to about . 
It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the enteric softgel capsule, as previously taught by HIROE et al., in order to have provided wherein the buffer is disodium phosphate, as taught by Tanner, so as to use a physiological buffer, such as sodium phosphate, that mimics components of extracellular fluids to maintain a desired pH of the composition. HIROE et al. do not teach further comprising a buffer. Tanner teaches a buffer (sodium phosphate dibasic buffer; column 5, table 1; claim 1). It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the enteric softgel capsule, as previously taught by HIROE et al., in order to have provided for a buffer, as taught by Tanner, so as to use a physiological buffer that mimics components of extracellular fluids to maintain a desired pH of the composition. HIROE et al. further teaches a method of preparing the enteric shell composition by adding the solvent, the glycerin and the gelatin to a melter to form a mixture (mixing in a compounding tank heated to 85-90 degree C (melter), mixing glycerin and water, and adding gelatin to form a mixture; fourth page, seventh paragraph). HIROE et al. do not teach high bloom gelatin. However, Haug teaches high bloom gelatin (warm water fish gelatin having Bloom value of 220 (high Bloom gelatin); paragraphs [0024], [0035]). It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the enteric softgel capsule, as previously taught by HIROE et al., in order to have provided for high bloom gelatin, as disclosed by Haug, so as to use gelatins characterized by high Bloom values to obtain gel material with better handling properties (Haug; paragraphs [0009], [0010]). Haug discloses high bloom gelatin (warm water fish gelatin having Bloom value of 220 (high Bloom gelatin); paragraphs [0024], [0035]). It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the enteric softgel capsule, as previously disclosed by HIROE et al., in order to have provided for high bloom gelatin, as taught by Haug, so as to use gelatins characterized by high Bloom values to obtain gel material with better handling properties (Haug; paragraphs [0009], [0010]). HIROE et al. do not teach mixing the mixture at a temperature of about 70 degree C to about 80 degree C under vacuum. However, Liu teaches mixing mixing the mixture at a temperature of about 70 degree C to about 80 degree C under vacuum (gelatin was mixed with plasticizer and water, and the mixture was heated to 57-95 degree C under vacuum; paragraph [0081]). It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the process, as previously taught by HIROE et al., in order to have provided for mixing the mixture at a temperature of about 70 degree C to about 80 degree C under vacuum, as taught by Liu, so as to obtain a homogeneous mixture of gelling agent and plasticizer to extrude a uniform encapsulation film. HIROE et al. further discloses further comprising heating the mixture to a temperature of about 82 degree C to about 85 degree C (heating mixture to 85-90 degrees C; fourth page, seventh paragraph). It would have been obvious to an Artisan in the field, at the time the invention was made, to have modified the process, as previously disclosed by HIROE et al., in order to have provided for mixing the mixture at a temperature of about 70 degree C to about 80 degree C under vacuum, as taught by Liu, so as to obtain a homogeneous mixture of gelling agent and plasticizer to extrude a uniform encapsulation film. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616